948 F.2d 782
292 U.S.App.D.C. 190
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Thomas H. ALLEN, Appellant.
No. 90-3184.
United States Court of Appeals, District of Columbia Circuit.
Nov. 26, 1991.Rehearing and Rehearing En Banc DeniedJan. 17, 1992.

Before RUTH BADER GINSBURG, STEPHEN F. WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   The court is satisfied that appropriate disposition of the case does not warrant a published opinion.   See D.C.Cir.Rule 14(c).


2
At the time of the sentence at issue, defendant Allen's record included eleven convictions over a nineteen-year span.   In view of Allen's record of recidivism, the district judge was justified in concluding that the sentencing guidelines did not adequately reflect defendant's long history of criminal activity.   On that sufficient and independent ground, the upward departure was proper.   See United States v. Jones, No. 90-3266, slip op. at 18-19 (D.C.Cir. Oct. 25, 1991).   Accordingly, it is


3
ORDERED and ADJUDGED that the sentence from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2).